Citation Nr: 0312757	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-19 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
psoriasis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a mood 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for sperm granuloma.

4.  Entitlement to service connection for arthritis of the 
back.

5.  Entitlement to service connection for arthritis of 
multiple joints.

6.  Entitlement to service connection for residuals of an 
injury to the left foot and ankle.

7.  Entitlement to service connection for residuals of an 
injury to the right foot.

8.  Entitlement to service connection for residuals of an 
injury to the right hand.

9.  Entitlement to service connection for partial cervical 
spine fusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from an October 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim for 
a disability rating in excess of 10 percent for his service-
connected psoriasis, and from a February 2000 rating decision 
by the VA RO in Cleveland, Ohio, which denied the veteran's 
claims for a disability rating in excess of 10 percent for a 
mood disorder, granted his claim for service connection for 
sperm granuloma, and assigned a noncompensable (zero percent) 
disability rating thereto, and denied his claims for service 
connection for arthritis of the back, arthritis of multiple 
joints, residuals of injuries to the left foot and ankle, 
right foot, and right hand, and partial cervical spine 
fusion.  The veteran filed timely appeals to these 
determinations.

The Board is undertaking additional development on the issue 
of entitlement to an increased disability rating for 
psoriasis, currently evaluated as 10 percent disabling, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue. 


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's mood disorder is manifested by occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.

3.  The veteran's sperm granuloma is manifested solely by 
complaints of tenderness over the affected groin area, with 
no evidence of the need for long-term therapy, 1-2 
hospitalizations per year and/or intermittent intensive 
management.

4.  Repeated examinations of the veteran's joints, including 
x-rays, MRIs, laboratory tests, and rheumatology tests, have 
been consistently negative for any pathology of the veteran's 
back, feet, ankles, and hands, including evidence of 
arthritis.

5.  The veteran's pre-service fracture of the left ankle was 
noted at the time of the veteran's entry onto active duty, 
and is confirmed by pre-service private x-rays.

6.  The veteran's preexisting left ankle fracture did not 
increased in severity during his active duty service.

7.  The veteran's congenitally short pedicles of the cervical 
spinal canal is a congenital or developmental defect, and, as 
such, is not a disease or injury within the meaning of 
applicable VA regulations.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a mood disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.10, 4.130, Diagnostic Code 
9435 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159). 

2.  The schedular criteria for a compensable evaluation for 
sperm granuloma have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 
(2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159). 

3.  Arthritis of the back was neither incurred in nor 
aggravated by the veteran's active duty military service, nor 
may the incurrence of arthritis of the back in service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 

4.  Arthritis of multiple joints was neither incurred in nor 
aggravated by the veteran's active duty military service, nor 
may the incurrence of arthritis of multiple joints in service 
be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159). 

5.  Residuals of an injury to the left foot and ankle were 
neither incurred in nor aggravated by the veteran's active 
duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159). 

6.  Residuals of an injury to the right foot were neither 
incurred in nor aggravated by the veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159). 

7.  Residuals of an injury to the right hand were neither 
incurred in nor aggravated by the veteran's active duty 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159). 

8.  A partial cervical spine fusion was neither incurred in 
nor aggravated by the veteran's active duty military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002); 66 Fed. Reg. 45630-32 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims, as well as notice of the specific 
legal criteria necessary to substantiate his claims.  The 
Board concludes that discussions as contained in the initial 
rating decisions dated in October 1998 and February 2000, in 
the numerous statements of the case (SOCs) and supplemental 
statements of the case (SSOCs) issued in conjunction with his 
appeal, and in correspondence to the veteran have provided 
him with sufficient information regarding the applicable 
regulations regarding the evidence necessary to substantiate 
his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2001, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claims.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, post-
service private treatment notes and medical statements, 
extensive VA outpatient treatment notes, mental health 
treatment notes, and examination reports, including x-rays, 
MRIs, laboratory tests and rheumatology tests, and several 
personal statements made by the veteran in support of his 
claim.  The RO has obtained all pertinent records regarding 
the issues on appeal and has effectively notified the veteran 
of the evidence required to substantiate his claims.  The 
Board is not aware of any additional relevant evidence that 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claims.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).



I.  Increased Rating Claims

Pertinent Laws and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disabilities at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349-
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

A.  Mood Disorder

Factual Background

Evidence relevant to the veteran's claim for a disability 
rating in excess of 10 percent for a mood disorder includes 
the report of a VA psychiatric examination conducted in 
October 1999.  At that time, the examiner indicated that he 
had reviewed the veteran's claims file.  The veteran 
complained of significant stress in his life.  On mental 
status examination, the veteran was casually and neatly 
dressed, and appeared his stated age.  He was of average 
intelligence, and was friendly and cooperative.  He was 
respectful and made good eye contact.  He was well-groomed.  
His affect was mildly dysphoric.  There was no evidence of 
anxiety, and he showed a full range of affect.  The veteran's 
mood was, by the veteran's description, worried.  He was 
alert and oriented to all three spheres, and there was no 
deficit of cognition, memory, learning or attention.  Thought 
was coherent and logical without flight of ideas or loose 
associations.  There was no evidence of any suicidal or 
homicidal ideation, or any evidence of auditory or visual 
hallucinations, delusions, paranoid or psychotic thought.  
There was no deficit of calculation abstraction, similarities 
or general information.  The veteran's judgment was good, and 
he showed some psychological insight.  The examiner rendered 
an Axis I diagnosis of mood disorder, depressed, secondary to 
medical conditions including psoriasis, gastroesophageal 
reflux disease, and hiatal hernia.  A Global Assessment of 
Functioning (GAF) score of 71 to 80 was assigned.

The veteran's claims file also contains VA outpatient 
treatment notes and mental health clinic therapy notes from 
1998 to the present, which reflect complaints of depression, 
anxiety and chronic insomnia.  Diagnoses included a mood 
disorder, depressive disorder, and PTSD.

The most recent such note appears to be a psychiatry progress 
note dated in October 2001.  At that time, mental status 
examination revealed the veteran to be calm, cooperative, 
alert and oriented to all three spheres.  He speech was soft 
but normal in rate and tone.  The examiner noted that the 
veteran held himself in an awkward manner and cocked his head 
to the side because of better pain relief.  The veteran's 
dress and hygiene were appropriate and neat.  The veteran 
reported occasional auditory hallucinations, at which time he 
heard his name being called or someone knocking on his door.  
He reported no visual hallucinations or homicidal or suicidal 
ideations.  His thought process was logical and good.  He 
mood was "ok," and his affect was subdued.  The examiner 
rendered diagnoses of a history of somatization, depression 
and dysthymia with dependent personality traits, rule out 
major depressive disorder with psychosis.  A GAF of 71 was 
assigned.  The examiner prescribed medication, which he 
believed would help the veteran's irritability, pain, and 
sleep problems.  He indicated that the veteran's main problem 
was lack of follow-up, and the veteran agreed to much closer 
follow-up before any anti-depressants were prescribed.

Analysis 

The veteran's mood disorder has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.130. 
Diagnostic Code (DC) 9435, pursuant to which the severity of 
mood disorders, not otherwise specified, is evaluated.  Under 
the general rating formula for mental disorders, including 
mood disorders, a 10 percent rating is warranted when a 
mental disorder causes occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or when symptoms are controlled by the 
continuous use of medication.  

A 30 percent evaluation is warranted when a mental disorder 
creates occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when such disorder 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A review of the evidence detailed above reveals that the 
veteran's mood disorder is manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress.  Indeed, in 
October 2001 the veteran reported that he had only sought 
treatment at the VA mental health clinic twice before, and 
the record shows that the veteran generally sought treatment 
only when feeling particularly "stressed out" due to 
financial, marital, or employment issues.  In addition, it 
appears from the comments of the VA therapist in October 2001 
that there was every expectation that the veteran's symptoms 
would be controlled by the continuous use of medication, but 
that the veteran had failed to use his medication faithfully 
and to seek regular follow-up treatment.  In any case, the 
Board observes that on mental status examinations in October 
1999 and October 2001, the veteran was found to be 
functioning quite normally, with very little evidence of 
psychiatric abnormalities. 

The Board also finds that a 10 percent rating is consistent 
with, and supported by, the GAF scores assigned by examiners 
in recent years, which have ranged from 71 to 80.  According 
to the GAF scale contained in the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF 
score of 71 to 80 is assigned when overall functioning is 
characterized by symptoms which, if present, are transient 
and expectable reactions to psychosocial stressors (i.e., 
difficulty concentrating after family argument), causing no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

The Board finds that the criteria for a higher, 30 percent 
rating under DC 9435 have not been met.  While the veteran 
did report some anxiety, depression, and chronic sleep 
impairment, there was no evidence of any of the other 
symptoms contemplated under this rating, such as 
suspiciousness, panic attacks, or mild memory loss.  In 
addition, the evidence does not show that the veteran's mood 
disorder resulted in intermittent periods of inability to 
perform occupational tasks.  Finally, several diagnoses other 
than a mood disorder were rendered at the time the veteran 
complained of these symptoms, including somatization 
disorder, depressive disorder, and PTSD, which are not 
service-connected disabilities, and which undoubtedly 
contributed somewhat to the veteran's symptomatology.

In reaching the foregoing decisions to deny an increased 
rating for the disability at issue, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, however, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that this 
disability has resulted in frequent periods of 
hospitalization.  On the contrary, the veteran has reported 
on several occasions that he has never been hospitalized for 
psychiatric treatment.  Moreover, while this disability may 
have an adverse effect upon employment, as noted by the 
veteran, it bears emphasis that the schedular rating criteria 
are designed to take such factors into account.  Accordingly, 
with the lack of evidence showing unusual disability not 
contemplated by the Rating Schedule, the Board concludes that 
a remand to the RO, for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321, is not warranted. 

B.  Sperm Granuloma

Factual Background 

Evidence relevant to the veteran's claim for an increased 
(compensable) disability rating for sperm granuloma includes 
VA outpatient treatment notes, which indicate several 
complaints of tenderness over the groin area, where the 
veteran had a vasectomy several years earlier.

A report dated in December 1999 from Keith D. Peterson, M.D., 
an urologist in private practice, indicates that the veteran 
was suffering from a painful sperm granuloma as a result of 
his vasectomy.  He stated that this was basically a foreign 
body reaction, and that it the area was exquisitely tender 
and fluctuant with the implication of chronic inflammatory 
versus infectious nature.  He recommended surgical excision 
of the granuloma.

A second letter from this urologist, dated in February 2000, 
indicates that the veteran was suffering from significant 
scrotal pain.  His condition was diagnosed as chronic 
epididymitis on the left and sperm granuloma on the right.  
He stated that the veteran might benefit from restriction of 
standing and walking while at work, and that surgical 
intervention might also be entertained as a curative or 
palliative procedure.

Analysis 

The veteran's sperm granuloma has been evaluated as 
noncompensably (zero percent) disabling by analogy to the 
provisions of 38 C.F.R. § 4.115b, DC 7525, pursuant to which 
the severity of chronic epididymo-orchitis is evaluated.  
Under this code, chronic epididymo-orchitis is to be 
evaluated as urinary tract infection.  The general rating 
formula for urinary tract infections is found at 38 C.F.R. 
§ 4.115a, and states that a 10 percent rating is warranted 
when a urinary tract infection requires long-term therapy, 1-
2 hospitalizations per year and/or requires intermittent 
intensive management.  A 30 percent rating is warranted when 
a urinary tract infection is manifested by recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year), and/or 
requires continuous intensive management.

A review of the evidence detailed above reveals that the 
veteran's sperm granuloma is primarily manifested by 
tenderness and pain over the affected area.  There is no 
evidence that indicates that treatment of this disorder 
requires long-term therapy, 1-2 hospitalizations per year 
and/or requires intermittent intensive management.  The 
veteran's private physician stated that the only viable 
treatment was excision of the granuloma, which would likely 
cure the problem.  It does not appear that the veteran has 
elected to undergo this procedure to date.

VA regulation provides that in every instance where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2002).  In this case, the 
veteran's symptomatology does not meet the requirements for a 
minimum 10 percent rating.  Therefore, a noncompensable (zero 
percent) rating is the maximum rating warranted under DC 
7525.

The Board has considered whether the veteran is entitled to a 
higher rating under the provisions of other related codes.  
However, none of the other rating codes under 38 C.F.R. 
§ 4.115b, ratings of the genitourinary system, appear to be 
applicable.  The only other similar code is DC 7527, pursuant 
to which the severity of prostate gland injuries, infections, 
hypertrophy and postoperative residuals is evaluated.  
However, as this code also instructs that prostate gland 
injuries are to be rated as for urinary tract infections, an 
analysis under this code would result in an identical rating 
to that assigned under DC 7525.

For the foregoing reasons, the Board finds that a 
noncompensable rating is the appropriate rating for the 
veteran's sperm granuloma.  The Board would again point out 
that its denial of the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  As 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection Claims

Pertinent Laws and Regulations 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002). 

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

Furthermore, VA regulations also provide that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991 & Supp. 2002); C.F.R. § 3.306(a) (2002).  In 
deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304 (2002).  The presumption of sound condition 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  This 
presumption attaches only where there has been as induction 
examination in which the later-complained-of disability was 
not detected.  Where a report of service entrance examination 
is not of record, the Board must accord the veteran the 
presumption of soundness at service entry, absent clear and 
unmistakable evidence to the contrary.  The term "noted" 
denotes only such conditions as are recorded in examination 
reports.  A reported history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 3.304; 
Crowe v. Brown, 7 Vet. App. 238 (1994).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Factual Background

A.  Service Medical Records Evidence

1.  Arthritis of the Low Back

A review of the veteran's service medical records reveals 
that in October 1987, the veteran presented with complaints 
of a 3-day history of back pain, which started in the 
shoulders and went down to the waist.  The examiner rendered 
a diagnosis of back sprain.

The veteran was again seen for complaints of back pain in 
February 1988, which he indicated began following moving 
heavy ammunition one week earlier.  The examiner rendered a 
diagnosis of a strained back, and referred the veteran to a 
physician's assistant (P.A.) to get a prescription for back 
pain.  The P.A. rendered a diagnosis of mechanical back pain.

The veteran again sought treatment for back pain in May 1990, 
at which time he reported that he fell out of bed, landing on 
his upper back and neck.  An emergency room report indicates 
that the veteran's upper thoracic spine was tender, but that 
spine x-rays were normal.  The examiner rendered a diagnosis 
of a contusion to the thoracic spine.  At the time of a 
follow-up examination the next morning, the examiner rendered 
a diagnosis of cervical strain.

The remaining four years of service medical records are 
negative for any recorded complaint or diagnosis of, or 
treatment for, back problems.  At the time of the veteran's 
Report of Medical History, completed by the veteran in April 
1994, the veteran checked off the box for "No" when asked 
whether he had ever had or presently had recurrent back pain.  
At the time of the veteran's separation examination, 
conducted that same day, the examiner indicated that the 
veteran's spine and other musculoskeletal system were 
"Normal."


2.  Arthritis of Multiple Joints

A review of the veteran's service medical records is negative 
for any evidence of recorded complaints or diagnoses of, or 
treatment for, multiple joint problems, including arthritis.  
At the time of the veteran's Report of Medical History in 
April 1994, the veteran checked the box for "No" when asked 
whether he had ever, or presently had, arthritis, rheumatism, 
bursitis, or bone, joint or other deformity.  The veteran's 
separation examination indicated that the veteran's 
musculoskeletal system was "Normal."

3.  Residuals of an Injury to the Left Foot and Ankle

Evidence relevant to the veteran's claim for residuals of a 
left ankle injury includes left ankle x-rays from Church 
Hospital Corporation dated in March and April 1981, some 5 
years prior to the veteran's entry onto active duty.  At that 
time, these x-rays revealed fractures of the distal shaft of 
the left fibula and the medial malleolus.

A review of the veteran's service medical records reveals 
that at the time of the veteran's Report of Medical History 
at service entrance in July 1985, the veteran checked the box 
for "Yes" when asked whether he had ever had, or presently 
had, broken bones.  In the physician's summary at the end of 
this report, the examiner indicated that the veteran had 
fractured his left ankle at age 15, at which time the ankle 
had been casted.  At the time of the actual medical 
examination at service entrance, the veteran's lower 
extremities were found to be "Normal."

The only evidence of any left ankle complaints in service is 
found in a screening note of acute medical care dated in 
August 1993, at which time the veteran complained of a 2-day 
history of left ankle pain.  He stated that he could not 
remember how he had hurt his ankle, although the examiner 
indicated that there had been "trauma in last 72 hours."  
The examiner noted that the veteran was suffering from an 
obvious slight bruise on the inner portion of his foot, and 
was walking with a limp.  A diagnosis of ankle sprain was 
rendered.  The remainder of the veteran's service medical 
records are negative for evidence of any recorded complaints 
or diagnoses of, or treatment for, left ankle problems, and 
his April 1994 separation examination noted that his lower 
extremities were "Normal."

Regarding the veteran's left foot, an emergency care note 
dated in December 1990 indicates that the veteran presented 
with complaints of having hurt his left foot, which was sore.  
Examination revealed a callous of the dorsal lateral area of 
the left foot which was tender.  The veteran was instructed 
to follow up at an outpatient clinic if his symptoms 
persisted.

Two weeks later, in January 1991, the veteran sought 
outpatient treatment for a painful callus on the left foot of 
2-3 weeks' duration.  The examiner shaved the callus, and 
indicated that the veteran should return for treatment as 
needed.  There is no further evidence of any complaints or 
diagnoses of, or treatment for, foot problems during the 
remaining 3 years of the veteran's service.  At the time of 
the veteran's Report of Medical History, completed by the 
veteran in April 1994, the veteran checked off the box for 
"No" when asked whether he had ever had or presently had 
recurrent foot trouble.  The veteran's April 1994 separation 
examination noted that his lower extremities were "Normal."

4.  Residuals of an Injury to the Right Foot

A review of the veteran's service medical records reveals 
only one instance of complaints of right foot pain, contained 
in a treatment record dated in August 1988.  At that time, 
the veteran complained of right foot pain following an 
incident the previous day when a trailer landed on it.  He 
stated that the trailer landed on a toe, causing pain when 
walking.  Examination revealed no cuts, bruises, or swelling 
of the right large toe.  A diagnosis was not rendered.

The remaining six years of service medical records are 
negative for any recorded complaints or diagnoses of, or 
treatment for, right foot problems.  As noted above, at the 
time of the veteran's Report of Medical History, completed by 
the veteran in April 1994, the veteran checked off the box 
for "No" when asked whether he had ever had or presently 
had recurrent foot trouble.  At the time of the veteran's 
separation examination, conducted that same day, the examiner 
indicated that the veteran's lower extremities were 
"Normal."

5.  Residuals of an Injury to the Right Hand

A review of the veteran's service medical records reveals 
that in November 1987, the veteran reported that he had 
jammed his fingers 10 minutes earlier while walking through a 
door.  He reported that he was suffering from pain in the 
2nd, 3rd, and 4th digits.  He reported that the pain had 
decreased somewhat in the 2nd and 4th digit, but that the 3rd 
digit was still very painful.  The examiner rendered a 
diagnosis of contusion versus a fracture.  

The veteran again sought treatment 2 weeks later, at which 
time he indicated that 13 days earlier he had slammed his 
finger in a car door.  At that time, the veteran reported 
that he had caught his right hand in a closing car door.  The 
examiner referred the veteran to a P.A. for possible x-rays.  
The P.A.'s report, also dated in November 1987, indicates 
that the x-rays were negative for any evidence of a fracture. 

The remaining seven years of service medical records are 
negative for any recorded complaints or diagnoses of, or 
treatment for, right hand problems.  The veteran's April 1994 
separation examination indicated that his upper extremities 
were "Normal."

6.  Partial Cervical Spine Fusion

A review of the veteran's service medical records reveals 
that when the veteran was seen in August 1988 for complaints 
of pain in the right great toe following an incident when a 
trailer landed on it, as noted above, he also complained of 
some neck pain.  Examination revealed tension in the right 
upper shoulder.  The examiner rendered a diagnosis of 
musculoskeletal neck pain, secondary to wrestling yesterday.

In addition, as noted previously, the veteran was seen for 
complaints of upper back and neck pain in May 1990, following 
an incident when he fell from his bed, landing on his upper 
back.  The initial diagnosis was of a contusion to the 
thoracic spine, which was later changed to a cervical strain.  
X-rays of the veteran's spine at that time were normal.

An emergency care and treatment note dated in July 1991 
indicates that the veteran had suffered a motor vehicle 
accident, and was complaining of neck and shoulder pain.  
However, the veteran left without being examined, and 
multiple attempts to contact him were unsuccessful.

In June 1993, the veteran presented with complaints of pain 
following pulling a neck muscle one day earlier while lifting 
weights.  The examiner rendered a diagnosis of neck strain.

The remaining service medical records are negative for any 
recorded complaints or diagnoses of, or treatment for, neck 
problems.  At the time of the veteran's Report of Medical 
History, completed by the veteran in April 1994, the veteran 
checked off the box for "No" when asked whether he had ever 
had or presently had recurrent back pain.  At the time of the 
veteran's separation examination, conducted that same day, 
the examiner indicated that the veteran's spine and other 
musculoskeletal system were "Normal."

B.  Post-Service Medical Evidence

The first post-service evidence of any complaints of any 
problems relating to the veteran's back, joints, left ankle 
and foot, right foot, right hand, and neck/cervical spine is 
found in VA outpatient treatment notes dated in 1998, at 
which time the veteran began to report complaints of severe 
pain in essentially all his joints, including his spine.  In 
June 1998, the veteran presented to the VA mental health 
clinic with multiple "somatic type complaints, which was 
suggestive of anxiety versus panic."  He was sent for a full 
psychiatric examination, at which time he presented with 
numerous complaints, including pain in the joints.  The 
examiner rendered a primary diagnosis of somatization 
disorder.

X-rays of the veteran's bilateral hands, elbows, ankles and 
shoulders were taken in July 1998 in order to rule out 
psoriatic arthritis.  All x-rays were completely normal.

In September 1999, the veteran underwent a VA general medical 
examination, at which time he complained of various "left 
and right ankle problems, prostate problems, fatigue, 
hemorrhoids, back condition, right hand and right foot, neck 
and left foot pain."  On examination of the veteran's 
musculoskeletal complaints, the examiner noted some 
tenderness, decreased motion, etc., but noted that the 
veteran "seems to exaggerate everything during this 
examination."  The examiner rendered a diagnosis of 
depression and probably some other psychiatric issues 
including somatization disorder for which he was questionable 
diagnosed in 07-98, according to his records.  She also 
rendered a diagnosis of possible psoriatic arthritis.  The 
Board notes that x-rays of the veteran's thoracic spine in 
September 1999 were normal, as were x-rays taken of the 
veteran's lumbar spine and cervical spine.  In addition, x-
rays of the left and right feet taken in September 1999 were 
normal, as were x-rays of the veteran's right hand.

In early January 2000, the veteran underwent a VA magnetic 
resonance imaging (MRI) of the thoracic spine, which was 
normal.  A MRI of the veteran's lumbar spine showed a "minor 
abnormality," consisting of minor bilateral articular facet 
hypertrophy at L4-L5 and L5-S1.  A MRI of the veteran's 
cervical spine also showed a "minor abnormality," 
consisting of minor narrowing of the anterior-posterior 
diameter of the spinal canal due to congenitally short 
pedicles.

The veteran underwent a VA bones examination in late January 
2000, at which time he again complained of "multiple joint 
pains," including pain in the back, right hand, and ankles.  
The examiner rendered a diagnosis of arthritis of uncertain 
etiology, not clearly psoriatic arthritis.  The Board 
observes that VA x-rays of the veteran's hand taken later 
that day were entirely normal.  In addition, a x-ray of the 
veteran's right ankle was normal, while a x-ray of his left 
ankle showed evidence of an "old healed oblique fracture to 
the medial malleolus of the left distal tibia." 

In February 2000, the veteran also underwent x-rays of the 
left hand, right and left shoulders, and right and left 
elbows, all of which were completely normal.

VA outpatient treatment notes dated from 1998 to the present 
are replete with complaints of severe, all-encompassing pain 
in all joints, as well as numerous other complaints not 
relevant to this appeal.  However, examinations were 
generally benign or included only findings of subjective 
complaints.  Diagnoses varied, and included sero-negative 
arthritis versus arthralgias (May 1999), diffuse pain 
syndrome, with no evidence of arthritis (October 1999), 
muscle and joint pain, "may be neuropathic" (February 
2000), chronic pain, exam benign (April 2000), questionable 
rheumatoid arthritis disease, with "so much potential 
secondary gain, hard to assess" (May 2000), diffuse pain 
with a benign examination (June 2000), and arthralgias and 
myalgias, cause unknown (July 2000). 

The Board also notes that many of these treatment records 
indicate that the veteran was seeking to have an examiner 
link his current complaints to service for VA benefits, or to 
have an examiner state that he was disabled so he could get 
disability benefits.  A June 2000 VA outpatient treatment 
note indicates that the veteran had suggested to his 
supervisor that he be fired due to his joint problems.  When 
he was not fired, he then reportedly went to the human 
resources department to seek to be retired on disability, 
which was also unsuccessful.  The examiner noted that the 
veteran had many questions regarding the work status of 
disability.  The examiner stated that his examination was 
benign.

The Board also observes that several VA examiners have 
recorded the veteran's history of joint problems since 
service.  In addition, in January 2000, Dr. Beazly at Premier 
Medical Group recorded the veteran's report that "He states 
that his problems began while he was in active duty with 
multiple arthralgias in his ankles, knees, hips, back, 
neck."  Following an examination, Dr. Beazly rendered a 
diagnosis of "Individual with multiple arthralgias, the 
etiology of which still is not clear that apparently began 
while he was on active duty in the army."  

Also, some VA outpatient treatment notes contain diagnoses of 
arthritis.  However, none of these diagnoses was rendered 
based on x-ray results, but instead primarily on the 
veteran's reported history and physical examination.

Analysis 

Following a review of the record, the Board initially 
observes that, despite the veteran's forcefully-articulated 
and frequent complaints of severe multi-joint pain since 
1998, the veteran's claims file is essentially negative for 
any objective evidence of any joint pathology.  On the 
contrary, repeated x-rays, MRI's, laboratory tests and 
rheumatology testing have consistently been negative for any 
joint pathology.  In the absence of X-ray confirmation of 
arthritis, the Board finds it dubious that the claimant has a 
"disability" due to degenerative or traumatic arthritis for 
VA purposes in view of the criteria set forth in Diagnostic 
Codes 5003 (governing degenerative arthritis) and 5010 
(governing traumatic arthritis), both of which require the 
presence of x-ray evidence of arthritis in order to make the 
disorder a ratable entity.  In addition, the veteran's claims 
file is replete with references to "exaggeration" of 
symptomatology and the issue of secondary gain, suggesting 
that the veteran's complaints may stem from something other 
than actual physical disability.  Furthermore, the veteran 
has been diagnosed as suffering from somatization disorder on 
several occasions, thus indicating a strong psychiatric 
(i.e., non-physical) component for the veteran's physical 
complaints.  In sum then, the Board finds that the clear 
weight of the most probative evidence demonstrates that there 
is no arthritis "disability" for which service connection 
could be granted.

In the alternative, even assuming that the veteran does 
suffer from current joint disabilities for which service 
connection could be granted, the Board has identified no 
competent medical opinion which relates any of these 
disorders to service.  Although several VA examiners recorded 
the veteran's report of pain in numerous joints which began 
in service, and the private examiner who examined the veteran 
in January 2000 stated that the veteran's multiple 
arthralgias "apparently" began in service, these notations 
appear to merely reflect a recordation of historical 
information relayed by the veteran, rather than indicating a 
medical opinion relating a current disability to this time.  
Furthermore, this reported history is not supported by the 
other evidence of record, since, as noted above, the 
veteran's service medical records themselves indicate that 
the veteran's various joint complaints were always due to 
isolated injuries (i.e., lifting heavy ammunition, falling 
out of bed, slamming fingers in a car door, having a trailer 
fall on the foot, etc.), which resolved following treatment 
and required little or no follow-up.  In addition, the 
veteran's separation examination in April 1994 was entirely 
negative for any medical evidence of problems in any joint, 
and the veteran himself denied any such current problems at 
the time of his April 1994 Report of Medical History.  
Furthermore, extensive VA outpatient treatment notes and 
examination reports from the veteran's time of discharge in 
July 1994 to mid-1998, including several thorough VA general 
medical examinations, are entirely silent for complaints of 
any of the problems listed above.  In any case, "evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence...'"  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  See also See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) ("It is the responsibility 
of the BVA . . . to assess the credibility and weight to be 
given the evidence."), citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992), and Sanden v. Derwinski, 2 Vet. App. 97, 
100 (1992).

In addition, the Board finds that the evidence does not show 
that the veteran suffered from a chronic condition of the 
back, joints, ankles, or right hand in service (or during the 
one-year presumptive period following discharge for 
arthritis), or that there has been continuity of 
symptomatology since service.  As discussed above, there is 
no evidence that any of the problems the veteran sought 
treatment for in service was chronic.  Instead, the evidence 
shows various acute and transitory injuries, for which the 
veteran was treated, with no evidence of any residual 
disability.  In addition, the veteran's report of chronic 
joint pains ever since the time of injuries in service is 
contradicted by the veteran's service medical records, which 
show no such complaints following the veteran's various 
injuries until his time of discharge, as well as the VA post-
service treatment records, which show no complaint of any 
problems with any of these body parts from July 1994 until 
mid-1998.

In addition, in regards to the veteran's claim for partial 
cervical spine fusion, the Board observes that the only 
abnormality noted on examination was of minor narrowing of 
the anterior-posterior diameter of the spinal canal due to 
congenitally short pedicles, as found on a VA MRI in January 
2000.   However, constitutional or developmental 
abnormalities are not service-connectable disabilities under 
the law.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2002); Winn 
v. Brown, 8 Vet. App. 510, 516 (1996) (holding that 38 C.F.R. 
§ 3.303(c), as it pertains to personality disorder, is a 
valid regulation).

The Board also finds that the veteran's left ankle fracture 
clearly pre-dated service, as indicated in the 1981 pre-
service x-ray reports showing such a fracture.  However, the 
Board has found no evidence that indicates that this pre-
existing disorder increased in severity during service.   The 
only complaint of any left ankle symptomatology in service is 
the August 1993 treatment record, at which time the veteran 
complained of a 2-day history of left ankle pain following 
trauma to the joint.  The examiner noted the presence of a 
slight bruise on the ankle, and rendered a diagnosis of ankle 
sprain.  There is no evidence that the veteran's left ankle 
was in any way symptomatic during the remainder of the 
veteran's period of service, and his separation examination 
was entirely normal.  In the absence of any evidence which 
indicates that the veteran's left ankle was worse on 
discharge than it was on service entrance, the Board 
concludes that service connection on the basis of aggravation 
of a preexisting disability in service must be denied.

Finally, the veteran has suggested that some of his symptoms 
might be referable to a Persian Gulf Undiagnosed Illness, and 
indeed the record reflects that he has informed some 
examiners that he was suffering from "Gulf War Syndrome."  
However, upon further questioning by RO officials the veteran 
conceded that while he served during the Persian Gulf War, he 
had never served in the Persian Gulf, and, indeed, had not 
even served overseas.  While he has subsequently asserted 
that his problems may have somehow been transferred to him 
from other soldiers who served in the Persian Gulf and then 
returned to the United States, thereby infecting him, he has 
offered no medical evidence whatsoever to support this 
theory.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for arthritis of the back, arthritis of 
multiple joints, residuals of an injury to the left foot and 
ankle, residuals of an injury to the right foot, residuals of 
an injury to the right hand, and partial cervical spine 
fusion.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

An increased disability rating in excess of 10 percent for a 
mood disorder is denied.

An increased (compensable) disability rating for sperm 
granuloma is denied.

Service connection for arthritis of the back is denied.

Service connection for arthritis of multiple joints is 
denied.

Service connection for residuals of an injury to the left 
foot and ankle is denied.

Service connection for residuals of an injury to the right 
foot is denied.

Service connection for residuals of an injury to the right 
hand is denied.

Service connection for partial cervical spine fusion is 
denied.



		
	RICHARD B. FRANK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

